DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/25/2021, the application is now in condition of allowance. 


Allowable Subject Matter
Claims 1-2, 5-15, 17-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 11, 20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
in combination with the plurality of branch fluid lines including: a first branch fluid path coupled to a first collection line of the plurality of collection lines and coupled to a first tee member of the at least one tee member through a first outlet; a second branch fluid path coupled to a second collection line of the plurality of collection lines and coupled to the first tee member through a second outlet diametrically opposed to the first outlet around a circumference of the first tee member; and a third branch fluid path coupled to a third collection line of the plurality of collection lines and coupled to the first tee member through a third outlet circumferentially between the first and second outlets around the circumference of the first tee member” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 11:
The prior art of record does not teach “A heat recovery steam generator (HRSG) system including:  a heat recovery steam generator that generates heated fluids; a plurality of header lines configured to receive the heated fluids from the heat recovery steam generator; and a manifold system configured to provide the heated fluids to at least one downstream process in combination with wherein each of the plurality of collection lines extends parallel with each other; and a connecting junction fluidically connecting each of the plurality of collection lines to the fluid delivery line, the connecting junction including: at least one tee member oriented substantially perpendicularly with respect to the fluid delivery line, the at least one tee member connected to the fluid delivery line, and a plurality of branch fluid lines each fluidically coupling a respective one of the plurality of collection lines to the at least one tee member.” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Regarding Claim 20:
“A connecting junction for a manifold system. the connecting junction including: a base portion configured to engage a fluid delivery line of a heat recovery steam generator system: and a plurality of tee members each fluidically coupled to the base portion at a respective location. wherein each of the plurality of tee members is connected to a plurality of branch fluid lines,  in combination with wherein the plurality of branch fluid lines includes: a first branch fluid path coupled to a first collection line of the plurality of collection lines and coupled to the selected one of the plurality of tee members through a first outlet: and a second branch fluid path coupled to a second collection line of the plurality of collection lines and coupled to 
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Examiner, Art Unit 3746
March 4, 2021